Citation Nr: 1523003	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to April 1975 and from May 1981 to September 1987.  His death certificate indicates that he died on June [redacted], 2012.  The Appellant claims as his surviving spouse

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran's death certificate shows that the immediate cause of death was cardiac arrest due to septic shock due to cellulitis of both upper and left lower extremities, and a significant condition contributing to death but not resulting in the underlying cause was metastatic prostate cancer.

2. At the time of the Veteran's death, he was service-connected for hypertensive cardiovascular disease, evaluated at 30 percent effective October 1, 1987 and 60 percent effective May 28, 2003; gout, evaluated at 0 percent disabling effective October 1, 1987, and 20 percent effective May 28, 2003; minimal degenerative changes to the lower lumbar spine, evaluated as non-compensable effective October 1, 1987; high frequency hearing loss of the right ear, evaluated as non-compensable effective October 1, 1987; and status post renal stone, evaluated as non-compensable effective October 1, 1987.  The Veteran received a total disability rating based on individual unemployability effective May 28, 2003.

3. Cardiac arrest, septic shock, cellulitis of both upper extremities and a left lower extremity, and metastatic prostate cancer were not caused or aggravated by a service-connected disease or injury. 

4. The evidence of record indicates that hypertensive cardiovascular disease did not aid in the production of the Veteran's death.

5. The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW). 

6. The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  This duty to notify was satisfied by a January 2013 letter to the Appellant.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. §3.159(c)(4). 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, private medical records, VA medical records, and lay statements have been associated with the record. 

A March 2013 VA opinion as to cause of death was obtained.  This opinion is found to be adequate in so far as it rendered a medical etiological opinion with respect to the Veteran's cause of death and its relationship to service-connected disabilities.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  Therefore the Board finds that the Appellant has been provided an adequate medical opinion in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).



In this case, the Appellant claims that the service-connected hypertensive cardiovascular disease was one of the contributing factors in the Veteran's death.  
At the time of the Veteran's death, he was service-connected for hypertensive cardiovascular disease, evaluated at 30 percent effective October 1, 1987 and 60 percent effective May 28, 2003; gout, evaluated at 0 percent disabling effective October 1, 1987, and 20 percent effective May 28, 2003; minimal degenerative changes to the lower lumbar spine, evaluated as non-compensable effective October 1, 1987; high frequency hearing loss of the right ear, evaluated as non-compensable effective October 1, 1987; and status post renal stone, evaluated as non-compensable effective October 1, 1987.  The Veteran received a total disability rating based on individual unemployability effective May 28, 2003.  The Veteran's death certificate shows that the immediate cause of death was cardiac arrest due to septic shock due to cellulitis of both upper and left lower extremities, and a significant condition contributing to death but not resulting in the underlying cause was metastatic prostate cancer.  The Veteran was denied service connection for an enlarged prostate in a May 1998 rating decision and prostate cancer in a September 2003 rating decision.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

After a review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted because the preponderance of the credible and probative evidence weighs against a finding that the service-connected disabilities at the time of Veteran's death were either principal or contributory causes of death.

In this case, a March 2013 VA medical opinion on the cause of the Veteran's death was obtained.  After a review of the claims file, the examiner opined that the Veteran's cause of death is less likely than not caused by the Veteran's service-connected hypertensive cardiovascular disease.  The examiner reasoned that: during the last year of his life, the Veteran suffered from the effects of treatment for prostate cancer, including anemia and decreased weight; his immune system was compromised, and that is the likely cause of the upper and lower extremity cellulitis which resulted in the septic shock which led to cardiac arrest.  The examiner noted that this is a common sequence in immune-compromised patients who develop septic shock.  She further opined that there is every indication that the Veteran's hypertensive cardiovascular disease (hypertension) was controlled on medication during the year prior to his death, indicating that this did not contribute to his death.



The Board finds the March 2013 VA medical opinion highly probative.  This opinion provides detailed reasoning and is rendered by an examiner with knowledge and experience in assessing the etiology of disabilities.  The examiner provided a persuasive explanation about the chain of events leading to the Veteran's death and it is consistent with other evidence of record.  The examiner specifically noted that the service-connected hypertensive cardiovascular disease was controlled in the year prior to his death, thus addressing the Appellant's contention that it was a contributing factor in his death.

The Board also finds that the specific, reasoned analysis of the March 2013 VA medical opinion is more credible and of greater probative weight than the lay assertions of the Appellant that hypertensive cardiovascular disease was a contributing factor in the Veteran's death, because the medical examiner rendering the March 2013 opinion has greater training, knowledge, and expertise than the Appellant in discussing medical etiologies.

Turning to the regulations relating to nonservice-connected diseases or injuries, there is no argument or evidence that the Veteran was rated totally disabled for not less than 5 years after discharge or was a POW.  Moreover, as the Veteran died in June 2012 and at that time had been granted a TDIU, effective May 28, 2003, he was not rated totally disabled for at least 10 years immediately preceding death. Significantly, however, the phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1). 

In this case, the Veteran first claimed a TDIU in May 2003, and he was granted a TDIU in September 2003 as a result of his claim.  CUE has not been raised by the record.  

In regard to the prostate, although the examination at separation from service noted an enlarged prostate, upon the January 1988 VA examination, the prostate was found to be normal.  Private and VA treatment records indicate a biopsy of the prostate in 1999 was negative and that prostate cancer was diagnosed in December 2001.  See e.g. March 2003 VA treatment record.  There is no credible evidence that the Veteran served in Vietnam or was exposed to herbicides.  Although an October 2003 private medical opinion states that "it is quite conceivable that while [the Veteran was] in the military [he] had some sort of environmental exposure to chemicals that could have caused the disease," the Board finds this opinion to be too equivocal to be of any significant probative value.  Here, although there was a manifestation regarding the prostate during service, prostate cancer was not "noted" during service or within one year of separation.  Furthermore, there is nothing to suggest that he had characteristic manifestations of prostate cancer during service, particularly in light of the normal finding in 1988.  Rather, the evidence tends to establish that there was a remote post service onset.

There are also other bases under 38 C.F.R. §3.22(b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

Here, the most probative evidence establishes that the cause of death was related to prostate cancer and complications of the cancer.  Neither prostate cancer nor the complications were manifest during service or within one year of separation.  Furthermore, although service connected for other disabilities, such disabilities, to include hypertensive cardiovascular disease, did not cause or contribute substantially or material to the cause of death.  In addition, the service connected disabilities did not result in debilitation and did not render him less capable of resisting the effects of the fatal disease process. 

In sum, because the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


